Title: From George Washington to Alexander Hamilton, 23 November 1795
From: Washington, George
To: Hamilton, Alexander


          
            My dear Sir,
            Philadelphia 23d Novr 1795.
          
          Enclosed are letters for Mr de la Fayette, and his Tutor. I leave them open for your perusal; and notwithstanding the request in my letter of the 18th I shall cheerfully acquiesce in any measures respecting them which you (and others with whom you may be disposed to consult) may deem most eligable.
          As there can be no doubt, that the feelings of both are alive to every thing which may have the semblance of neglect or slight; and indeed, expectant as they must have been (without adverting perhaps to the impediments) of an invitation to fly to me without delay—and distressing & forlorn as the situation of one of them is—It is necessary that every assurance & consolation should be administered to them. for these reasons I pray you to send my letters to them by Express, the expence of which I will repay with thankfulness.
          
          The doubt which you have expressed of the propriety of an open and avowed conduct in me towards the son of Mr de la Fayette, and the subject it might afford to malignancy to misinterpret the cause, has so much weight that I am distrustful of my own judgment in deciding on this business lest my feelings should carry me further [than] prudence (while I am a public character) will warrant. It has, however, like many other things in which I have been involved—two edges, neither of which can be avoided without falling on the other. On one side, I may be charged with countenancing those who have been denounced the enemies of France; on the other with not countenancing the Son of a man who is dear to America.
          When I wrote to you last I had resolved to take both the Pupil & Tutor into my own family, supposing it would be most agreeable to the young gentlemen, & congen⟨i⟩al with friendship—at the sametime that i⟨t⟩ would have given me more command over him—been more convenient—& less expensive to myself than to board them out. But now, as I have intimated before, I confide the matter entirely to your decision, after seeing, & conversing with them.
          Mr Adet has been indirectly sounded on the coming over of the family of Fayette generally, but not as to the exact point—his answer was, that as France did not make war upon women & children he did not suppose that their emigration could excite any notice. The case however, might be different, if one of them (with his Tutor, whose character, conduct & principles may, for ought I know to the contrary, be very obnoxious) was brought into my family, & of course, into the company that visited it. But as all these things will be taken into consideration by you I shall not dwell upon them, and only add that With esteem, regard & sincere Affn I am ever yours
          
            Go: Washington
          
          
            P.S. I have no doubt but that young Fayette and his Tutor might be boarded at German Town, or in the vicinity of this City, and would be at hand to receive assistance & advice as occasion might require although he might not be a resident under my roof.
          
        